19-11711-scc        Doc 173        Filed 02/02/21 Entered 02/02/21 15:46:41          Main Document
                                                Pg 1 of 2



                                                   Cancelled Hearing: February 3, 2021 at 10:00 a.m.

WINDELS MARX LANE & MITTENDORF, LLP
Attorneys for Alan Nisselson, Chapter 7 Trustee
156 West 56th Street
New York, New York 10019
Telephone (212) 237-1000
Attorney Appearing: Leslie S. Barr (lbarr@windelsmarx.com)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
In re                                                    :
                                                         :   Chapter 7
                                                         :
THE D&M CAPITAL GROUP, LLC                               :   Case No. 19-11711-scc
                                                         :
                                    Debtor.              :
                                                         :
-------------------------------------------------------x

NOTICE OF CANCELLATION OF HEARING ON TRUSTEE’S MOTION (DOC. 163)
 FOR ORDER AUTHORIZING TRUSTEE TO SELL AT ONLINE PUBLIC AUCTION
  PERSONAL PROPERTY, CONSISTING OF JEWELRY AND PRECIOUS GEMS,
FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND ENCUMBRANCES, AND
                    GRANTING RELATED RELIEF

         PLEASE TAKE NOTICE, that upon the filing by the Trustee of a Certificate of No

Objection Pursuant to Local Bankruptcy Rule 9075-2 Regarding Docket No. 163 (Doc. 172), the

hearing to consider the Motion dated December 29, 2020 (Doc. 163) of Alan Nisselson

(“Trustee”), Trustee for the above-captioned chapter 7 Debtor, for an order (a) authorizing the

Trustee to sell at an online public auction personal property of the Estate, consisting of jewelry

and precious gems listed on Exhibit “B” to the Motion (“Jewelry”), (b) approving proposed

consent procedures for co-owners of the Jewelry, (c) approving proposed Terms and Conditions

of Sale for the Jewelry, attached to the Motion as Exhibit “C”, (d) authorizing the payment of a

break-up fee and overbid protection for potential qualified ‘stalking horse’ bidders, (e) setting

dates for the online public auction and sale approval hearing, and approving the form and manner



{11891534:1}
19-11711-scc     Doc 173      Filed 02/02/21 Entered 02/02/21 15:46:41            Main Document
                                           Pg 2 of 2



of notice, and (f) granting other related relief, scheduled to be heard before The Honorable

Shelley C. Chapman, United States Bankruptcy Judge, on February 3, 2021 at 10:00 a.m.,

prevailing Eastern time, is cancelled.

Dated: New York, New York                WINDELS MARX LANE & MITTENDORF, LLP
       February 2, 2021                  Attorneys for Alan Nisselson, Chapter 7 Trustee


                                         By:    /s/ Leslie S. Barr
                                                Leslie S. Barr (lbarr@windelsmarx.com)
                                                156 West 56th Street
                                                New York, New York 10019
                                                Tel. (212) 237-1000 / Fax. (212) 262-1215




{11891534:1}                                       2
